Citation Nr: 0101961
Decision Date: 01/24/01	Archive Date: 03/12/01

DOCKET NO. 97-24 472               DATE JAN 24, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by: California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

D. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1996 rating decision of the Los Angeles,
California Department of Veterans Affairs (VA) Regional Office
(RO), which granted service connection for PTSD and assigned a 50
percent disability rating, effective January 12, 1995..

In January 1995, the veteran filed a claim for service connection
for a rash on the nose and mouth due to exposure to Agent Orange.
In April 1995, the veteran filed a claim for entitlement to service
connection for chloracne. In a November 1995 rating decision, the
RO adjudicated the issue of service connection for chloracne, but
did not adjudicate the issue of service connection for a rash on
the nose and mouth. In other words, the RO did not adjudicate the
issue of entitlement to service connection for a skin disorder
other than chloracne. In January 1999, the Board referred this
matter to the RO for appropriate action. This matter is again
referred to the RO again.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained, and there has been compliance with
the duty to assist.

2. From January 12, 1995, to March 19, 1998, the veteran's PTSD
resulted in severe social and industrial impairment as contemplated
by the old rating criteria for psychiatric disorders

3. From November 7, 1996, to March 19, 1998, the veteran's PTSD
resulted in no more than an occupational and social impairment with
reduced reliability and productivity as contemplated by the revised
rating criteria; the revised criteria are not more favorable than
the old ones.

2 -

4. Since March 20, 1998, the veteran's PTSD has resulted in no more
than considerable social and industrial impairment as contemplated
by the old rating criteria for psychiatric disorders and no more
than an occupational and social impairment with reduced reliability
and productivity as contemplated by the revised rating criteria.

CONCLUSIONS OF LAW

1. An initial 70 percent rating for post-traumatic stress disorder
from January 15, 1995, to March 19, 1998, is warranted under the
rating criteria effective prior to November 7, 1996; however, under
the revised criteria, a rating on excess of 30 percent for PTSD
would not be warranted. 38 U.S.C.A. 1155, Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
____ (2000) (to be codified at 38 U.S.C. 5103A); 38 C.F.R. 3.321,
4.3, 4.7, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 4.129,
4.132, Diagnostic Code 9411 (1996); VAOPGCPRC 3-2000 (April 10,
2000).

2. The criteria for an evaluation in excess of 50 percent for post-
traumatic stress disorder from March 20, 1998, have not been met.
38 U.S.C.A. 1155, Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 3(a), 114 Stat. 2096, (2000) (to be codified at 38
U.S.C. 5103A); 38 C.F.R. 3.321, 4.3, 4.7, 4.130, Diagnostic Code
9411 (2000); 38 C.F.R. 4.129, 4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that in March 1971, eighteen months
into active service and subsequent to a civilian arrest for
possession of marijuana, the veteran underwent a psychiatric
evaluation. A dyssocial personality was diagnosed. It was noted
that there was no psychiatric disease or defect that warranted
disposition

3 -

through medical channels. The April 1971 separation examination
report reflects that the psychiatric evaluation was normal. In the
associated history, he did not report any psychiatric symptoms. He
was subsequently discharged.

On January 12, 1995, the veteran filed a claim for service
connection for PTSD.

VA treatment records from January to March 1995 reveal that in
January the assessments were anxiety and depression. In early
February 1995, the veteran underwent an intake evaluation. Mental
status evaluation revealed that he had a rather bushy face and was
not neat. His behavior was anxious and fidgety. His speech was
rapid. With regard to his mood, he became tearful when discussing
Vietnam. He had no illusions. His thinking seemed to be rather
flighty, but he emphasized his recurring thoughts of Vietnam. He
reported that he was an excellent carpenter, but that he did not
like finishing a job due to boredom. He also indicated that he used
marijuana and alcohol. The Axis I diagnoses were PTSD and alcohol
dependence. Later that month, it was noted that he could not find
work. It was also indicated that he drank two quarts of beer a day
and that he also used "coke" and "crank," whenever those drugs were
around, which was two to three times a week. In March 1995, it was
noted that his unemployment benefits ran out two months ago and
that he was living with his mother. It was also indicated that he
had reduced his drinking to three to four drinks a week.

In an April 1995 statement, the veteran reported that he last
worked full-time in June 1994. Specifically, he said that he worked
at a temporary job placement service for a year and a half, working
a few hours here and there. He stated that he left that temporary
job placement service because he did not have dependable
transportation. He noted that, before working for the temporary job
placement service, he worked part-time temporarily for a county
government, working nine months at a time. He also said that he had
worked for various companies for a month or two at a time. He also
indicated that he had suicidal ideation.

VA medical records from April to June 1995 reflect that in April
the veteran reported that he was able to get temporary jobs as a
carpenter lasting one to two

4 -

days, but that he was unable to do the work because of a lack of
tools and transportation. He acknowledged a history of cocaine and
alcohol abuse, but said that he had been clean and dry for the past
year, only drinking a beer occasionally when he was depressed.
Treatment records from April 1995 also show that he reported to his
treating psychologist that he was frustrated and depressed by his
inability to work and by his financial situation. It was noted that
he collected cans for money and that he drank a half-quart of beer
a day. In May 1995, it was noted that he lived with his mother and
worked part-time intermittently. In June 1995, it was indicated
that he no longer worked part-time for his brothers because of
disputes.

In June 1995, the veteran underwent a private psychiatric
examination for determining eligibility for Social Security
disability benefits. He reported that he currently lived on the
streets and supported himself by collecting cans. It was noted that
he was intoxicated during the examination. It was indicated that
his speech was slurred and that his history was very tangential and
disorganized. He admitted that he last drank alcohol ten minutes
before the beginning of the examination. He acknowledged that he
drank approximately 16 ounces of beer daily. He stated that he had
cut back on his alcohol intake about two years ago due to marital
difficulties, and that, prior to that reduction, he drank anywhere
from a 12-pack to one case per day. He reported that he had had
blackouts during intoxication and severe withdrawal symptoms. He
stated that he often could not control himself and that he would
get excited and stab people. He indicated that he had frequent
night sweats and flashbacks, which began immediately after
returning from Vietnam. He said that he saw knives sticking into
him all the time and had been obsessed with making bombs. He noted
that he last made a bomb in 1991, but that none of them was ever
detonated. He stated that he last worked about two or three months
ago as a carpenter for his brother. He said that his contractor
brother fired him because his brother's son did not like the
veteran's work. He stated that he had worked intermittently as a
carpenter from 1971 to 1992. It was noted that it appeared that
lately he had had only temporary positions. The veteran indicated
that he did not care whether he lived or not, but that he had no
active plans for killing himself or harming anyone else. It was
noted that he denied any history of suicide attempts.

5 -

With regard to his social and developmental history, it was noted
that the veteran had passed the General Educational Development
(GED) test. He reported that he had been married once for 25 years
and that he had been currently separated from his spouse for the
last two years. It was indicated that he had four children. He said
that he currently resided on the streets or, sometimes, stayed at
his mother's house or in her nearby garage. He stated that he last
used heroin and cocaine in 1971 and 1992, respectively. He said
that he dealt cocaine and used it intermittently for 24 years. He
indicated that he currently drank heavy amounts of alcohol and
still used marijuana.

With regard to his activities of daily living, he said that he did
clean up daily. He noted that he liked to do carving. He reported
that he liked to make hatpins out of bullet shells, but that he had
not tried to sell these items. He indicated that he got his meals
from a VA food basket. He reported that he had no other income. He
said that he traveled by bus and bicycle. He stated that he had two
friends in the area.

Mental status examination revealed that the veteran was a very
slovenly dressed, malodorous man. His speech was loud, slurred, and
boisterous. He had a long beard and dirty, ragged clothing. He was
alert and oriented to person, place, time, and date, but he did
miss the actual day of the week by one day. His attention was fair.
He could repeat a name and address with two tries. He was able to
do serial five subtractions from 100, but he could only recite five
digits forwards. His calculations were poor. He second-guessed
himself and also jumped to the wrong answers quickly. His fund of
knowledge and abstract ability were both fair. His memory was
intact to immediate recall. His delayed recall was intact. He
remembers three-out-of-three objects after five minutes. His remote
memory appeared to be fairly well preserved. His language ability
was good. He could read and write simple sentences. He was able to
name objects without difficulty. With regard to constructional
ability, he was able to copy an intersecting hexagon and pentagon
quickly without error. His judgment was fair. His affect was labile
and sarcastic; he went from irritability to laughing and telling
jokes. He had a slightly

6 -

irritable mood. He had no auditory or visual hallucinations. He
endorsed some vague suicidal thoughts, indicating that he did not
really care whether he lived or not. However, there was no suicidal
intent and no plan was mentioned. He did not appear to be
internally stimulated, but his thought processes were loose and
disorganized. He did appear to be preoccupied with Vietnam,
mentioning it when it was not pertinent.

The Axis I diagnoses were severe alcohol dependence in intoxication
phase, and chronic PTSD with early onset. A global assessment of
functioning (GAF) score of 50 was assigned. It was noted that at
that time the veteran was impaired due to his psychiatric diagnosis
and that he had severe alcohol dependence. It was indicated that he
was intoxicated during the interview and that it was difficult to
assess any formal thought disorder underlying dementia. It was
noted that he was able to understand, remember, and carry out
simple instructions at that time, but that he would not be able to
follow through with more complex tasks in his current state. It was
indicated that he was disorganized and labile, and that his
judgment was poor. He was deemed to have been capable of managing
his funds at that time.

VA medical records reflect that in July 1995 the veteran reported
to his treating psychologist that he got into a fistfight with a
local youth and that his drinking had increased due to a lack of
medication. In October 1995, he told the psychologist that he drank
when his medications ran out.

The veteran was afforded a VA psychiatric examination in October
1995. He reported that he had worked intermittently as a carpenter.
It was noted that he appeared to take pride in doing a good job. He
said that he had trouble finding work because he worked slowly due
to an eye for detail rather than rushing to get a job done. He
stated that he married his ex-spouse in 1971 and that he had
divorced her earlier that year because of religious differences. He
described an extensive substance abuse history, admitting to
opiate, stimulant, sedative, alcohol and marijuana use. He said
that he now only consumed a quart of beer a day and whatever
substance his friends were using. He admitted that he had used
intravenous (I.V.) drugs.

7 -                                                               

Mental status examination revealed a man with a long gray beard
wearing a blue bandana beneath a cowboy hat on his head and dark
glasses indoors. He looked a little scruffy, but there was no
alcohol-like odor about him. He was wearing a loose upper plate
that was missing some teeth. His speech was coherent but had a
slurred quality. The examiner indicated that he did not know
whether the slurred quality was the veteran's normal speech pattern
or a variant due to loose dentures or intoxication. He responded to
questions appropriately but sometimes became very circumstantial.
When redirected, he got back on track quite quickly. He denied
hallucinations and described no delusional material. He was not
suicidal or homicidal, but said that he had both feelings when
Robert McNamara's book on Vietnam was published. He described
chronic insomnia; he said that he was able to fall asleep but that
his dreams would awaken him. He said that he sometimes had
flashbacks. He reported that his most common emotions were sadness
and anger. He indicated that he lived with his mother. He began to
weep when describing his marital breakup. Anger was elicited when
he talked about a local gang. He reported that he had been in a
number of fights, but he had been trying to better control his
anger. He was considered competent for VA purposes.

The examiner noted that the veteran had a twenty-seven year history
of substance abuse problems. It was indicated that he had a history
of trauma and that he was re- experiencing it on an almost nightly
basis. It was noted that he showed a sense of a foreshortened
future, an inability to recall important aspects of the trauma, and
a diminished interest in significant activities. It was indicated
that he had trouble staying asleep, trouble concentrating, and
problems with anger and irritability. The examiner noted that he
had a genetic predisposition toward substance abuse and many
features of a personality disorder. The examiner also opined that
his post- service history, symptom presentation, and general
adjustment were such to warrant a diagnosis of PTSD.

The veteran also underwent VA psychological testing in October
1995. He took the Minnesota Multiphasic Personality Inventory
(MMPI) test. It was noted that the validity scales suggested that
the standard interpretation of this profile would not

8 -

reflect an accurate picture of his psychological functioning as he
endorsed an unlikely collection of very deviant items. The
psychological examiner noted that the possible reasons included the
following: (1) he was too acutely disturbed to correctly complete
this task; (2) he was deliberately exaggerating his symptoms in
order to achieve some goal; (3) he was an emotionally unstable
person, who needed to draw attention to himself in order to obtain
help and sympathy; or (4) he was genuinely miserable, upset and at
a loss. It was noted that, since this profile was invalid, a
determination of whether he had PTSD needed to be made on the basis
of other sources of information, including a clinical interview.

In a December 1995 statement, the veteran's VA psychologist said
that he had treated the veteran on a bi-weekly basis since February
1995, and that the veteran had seen a psychiatrist for medications,
which reduced, if not eliminated, his symptoms. It was noted that
he had reduced his alcohol intake considerably. However, it was
also indicated that his symptoms related to PTSD - nightmares of
combat, hypervigilance, social isolation, poor concentration and
anger control, intrusive thoughts, and depressed mood - were only
periodically in remission. The psychologist opined that he was
completely disabled and could not work and that it was doubtful
that he would ever resume employment. It was noted that his
prognosis was guarded at best.

VA treatment records from January to March 1996 show that in
January the veteran reported that he had had a few odd jobs. In
March 1996, he indicated that he still felt depressed and isolated.

At an April 1996 hearing before a RO hearing officer, the veteran
testified that he had worked as a carpenter for twenty-five years
and that he had last worked in February 1996. He said that he was
fired from his last job because he did not get along with his boss.
He felt that he knew more about carpentry than his last boss. He
stated that he had worked for his brothers and that they even fired
him because of his temper. He said that he got angry with his
brothers because they gave him lousy tools to work with and because
they did not accommodate his physical disabilities, including
problems with his back, left wrist and knees. He indicated

9 -

that he would take temporary work if he were able to get along with
others. He also testified that he was paranoid and that he carried
a weapon because gang members had assaulted him seven times. He
also said that, as to his minor children who lived with his ex-
spouse, he had visitation rights, but that he did not have contact
with his majority age children.

VA medical records from May 1996 reveal that the veteran had no
suicidal ideation. However, he had some homicidal ideation, but
with no intent and it was not directed at any particular person.

In a June 1996 hearing officer's decision, service connection was
granted for PTSD and a 50 percent disability rating was assigned,
effective January 12, 1995, the date of receipt of the claim.

VA treatment records from June 1996 to February 1997 show that in
June 1996 the veteran had no suicidal ideation, but that he was
still depressed. In September 1996, he acknowledged to his treating
psychologist that he still occasionally drank. In October 1996, he
was seen for a dental condition. He admitted to the medical
professional, who questioned him with regard to that matter, that
he still drank one to two quarts of beer a week and that he still
used marijuana. In December 1996, he told his psychologist that his
drinking had increased. In January 1997, he reported that he felt
paranoid and that he had assaulted a member of a respected local
gang who had trespassed on his property. He was also seen by a
psychiatrist that month. He reported to the psychiatrist that he
felt paranoid and that he had been assaulted on various occasions.
Mental status evaluation revealed that he was alert and oriented
times three. He had a somewhat depressed mood, and his anxious
affect was constricted. There was no suicidal or homicidal
ideation. There was no evidence of auditory or visual
hallucinations. However, he described suspiciousness. The
assessment was PTSD with psychotic symptoms. In February 1997, he
reported that he remained paranoid, but that he had more control
over his behavior. Mental status evaluation revealed that he was
alert and oriented times three. He had a slightly depressed mood,
and his anxious affect was blunted. There

10-

were no acute psychotic symptoms, but he described paranoid
ideation. The diagnostic assessment was of PTSD.

In a February 1997 VA Form 9, the veteran asserted that his PTSD
symptoms were severe. He said that he had tried to work, but that
he was unable to keep a job more than a few days due to his
inability to get along with people, resulting in angry conflicts
with employers and co-workers.

VA medical records from March to May 1997 show that in early March
the veteran reported that he continued to feel paranoid and that he
had bought another gun. Mental status evaluation found that he was
alert and oriented times three. He had a depressed mood, and his
affect was blunted. There were no auditory or visual
hallucinations. However, there was significant paranoid ideation by
his own admission. There was no suicidal or homicidal ideation. The
assessment was PTSD. In mid-March 1997, it was noted that he was
not quite as paranoid. It was also indicated that he wanted to
contact his children, but that he could not because of problems
with his ex-spouse. The assessment was that he continued to
complain of being depressed. In late March 1997, he reported that
he was still feeling paranoid. Mental status evaluation found that
he was alert and oriented times three. He had a slightly anxious
mood, and his affect was flat and blunted. There was no suicidal or
homicidal ideation. However, he had paranoid ideation. The
assessment was PTSD. In May 1997, it was noted that there was an
increase in irritability, but no overt psychosis as of yet. Mental
status evaluation found that he was alert and oriented times three.
He had a somewhat depressed mood, and his affect was appropriate.
There were no overt psychotic symptoms and no suicidal or homicidal
ideation. The assessment was PTSD.

In May 1997, the veteran underwent another VA psychiatric
examination. It was noted that he lived with his mother and that he
had been unemployed since 1993 with a twenty-seven-year work
history of being a carpenter. He reported that he had gotten
divorced six months ago. He said that although he had felt
depressed for at least ten years, the divorce proceedings made his
depression much worse. He indicated that his symptoms included
suicidal ideations, insomnia, nightmares


about Vietnam and other violent events, increased anger and
explosiveness, hopelessness, and a sense of being let down by his
friends. He said that he had become more of a loner with fewer
interests. He noted that he continued to drink beer and malt
liquor. He reported that about three or four months ago he shot an
acquaintance in the shoulder because that acquaintance was drunk
and threatened to hurt him. He admitted that he was arrested for
shooting off a shotgun during the Super Bowl game, but denied any
involvement in that event. He said that he owned several weapons,
but that he had no plans to use them on anybody, including himself.
However, he noted that, if he decided to commit suicide, he would
harm others too. He reiterated that he had no suicidal or homicidal
plans. He said that he found it difficult to be out of work. He
indicated that he was currently taking Valium and Trazodone with a
modest beneficial effect. He indicated that, although he felt more
angry and explosive, the current therapy was helpful.

Mental status examination revealed that the veteran was a causally
dressed, bearded, middle-aged man who appeared somewhat older than
his stated age. He was appropriate and. cooperative during the
interview. His language and attentional abilities were normal. His
mood was moderately depressed with an undertone of anger. His
affect was somewhat blunted. Homicidal and suicidal ideations were
fully explored, and there was no current evidence of active
homicidal or suicidal ideation. He stated that, if provoked, he
would not mind shooting someone. When further questioned, it
clearly appeared that he absolutely had no one in mind at that
time. He explicitly denied any suicidal thinking. He noted that he
was too chicken for a suicide attempt, but that he had thought
about it in the past. Given his educational background, his memory
and cognition were deemed unimpaired. Judgment and insight were
both marginal. The diagnoses were moderate-to-severe PTSD with
chronic depression, history of alcohol and substances abuse, and a
personality disorder, not otherwise specified. It was noted that
more anger was evident and that his depression had worsened, most
likely due to recent losses such as his job and divorce. It was
noted that he had abused alcohol and drugs in the past, and that he
still drank moderately, which would likely worsen his depression
and increase his already substantial potential for violence.

12 -

VA treatment records from June to July 1997 indicate that in June
the veteran reported feeling paranoid. Mental status evaluation
found that he was alert and oriented times three. He had a
depressed mood, and his affect was flat. There were no acute
psychotic symptoms. Also, there was no suicidal or homicidal
ideation. The assessment was PTSD with significant depressive and
paranoid symptoms. In July 1997, it was indicated that the use of
medication had resulted in a decrease in irritability. Mental
status evaluation revealed that he was alert and oriented times
three. He had a slightly depressed mood, and his affect was
constricted. There were no acute psychotic symptoms and no suicidal
or homicidal ideation. The assessment was PTSD.

In a July 1997 statement, the VA treating psychologist indicated
that he had now treated the veteran for two years. He said that the
veteran's symptoms of PTSD included hypervigilance, social
isolation, intrusive thoughts and nightmares of his combat
experience, anxiety, poor anger control, poor judgment, and
depression. It was noted that all of these symptoms made it
difficult for him to function and that he was unable to work now
and in the foreseeable future. It was indicated that his prognosis
was guarded and that he would be treated on a long-term basis.

In a July 1997 VA Form 9, the veteran reported that he had not
worked since 1992.

VA medical records reflect the veteran was treated for PTSD from
August to December 1997. Mental status evaluations during those
treatment sessions revealed that he was alert and oriented times
three. He had a somewhat depressed mood, and his affect was
appropriate. There were no psychotic symptoms and no suicidal or
homicidal ideation. The assessment during all of those treatment
sessions was of PTSD.

VA treatment records from January to March 1998 reveal that in
January the veteran was concerned about his neighbor being a member
of a racist group. Mental status evaluation found that the veteran
was alert and oriented times three. He had a slightly anxious mood,
and his affect was constricted. There were no acute psychotic
symptoms, but he described suspiciousness. There was no suicidal

13 -

or homicidal ideation. The assessment was PTSD. January 1998 was
also the last month that his VA treating psychologist saw the
veteran. In February 1998, it was noted that he had persistent
paranoia. It was indicated that there had been no significant
increase in his symptoms and that he was generally able to control
his behavior. Mental status evaluation revealed that he was alert
and oriented times three. He had a slightly anxious mood, and his
affect was controlled. There was no suicidal or homicidal ideation.
There were no acute psychotic symptoms, but he described
significant paranoid ideation. The assessment was PTSD. In March
1998, it was indicated that he was paranoid and that he was
depressed due to recent stressors. Mental status evaluation found
that he was alert and oriented times three. He had a slightly
depressed mood, and his affect was blunted. There were no psychotic
symptoms and no suicidal or homicidal ideation. The assessment was
PTSD.

On March 19, 1998, the RO received the veteran's claim for a total
disability rating based on individual unemployability. In his VA
Form 21-8940 (veteran's application for increased compensation
based on unemployability), he indicated that 1991 was the last year
that he worked full-time. He said that in 1998 he had applied for
jobs.

The veteran underwent another VA psychiatric examination on March
20, 1998. He said that his PTSD did not allow him to work or do
anything productive. He indicated that his PTSD destroyed his
marriage because of the complications from drugs and alcohol
associated with his PTSD. He said that he could not get along with
people and that he felt constantly depressed. He said that he felt
paranoid and withdrawn. He complained of sleeplessness and frequent
nightmares. He said that he was constantly scared. He noted that he
used to carry a weapon because of his paranoid feelings. He stated
that he got flashbacks of Vietnam when he smelled diesel trucks or
heard helicopters. He indicated that he had been seeing a
psychiatrist. He reported that he was currently taking Valium and
Perphenazine daily.

14 -

With regard to his work history, he said that he was fired from
jobs because he liked to do things his way. He noted that he was a
carpenter and that he did every type of carpentry. He reported that
he worked for the local county government for many years, but that
he was fired from those jobs because of personal difficulties on
the job. He indicated that he also had a bad back, resulting in an
inability to lift things, but that he had no other medical
problems. He denied any history of diabetes, hypertension or
significant heart disease. He said that he lived in a trailer
behind his mother's house and that he had four children, none of
whom lived with him. He reported that he was an alcoholic and drug
addict. He reported that he had used marijuana, opium and alcohol.
He admitted to being an occasional marijuana and alcohol user. He
said that he used to drink a case of beer a day, but that he now
drank less. He noted that he had had three driving-while-
intoxicated charges (DWIs) in 1991 and that he had been in jail
four times for driving while intoxicated. He said that he did not
currently drive. He reported that he was too scared to drive, which
limited his ability to work.

Mental status examination revealed a rather disheveled man who was
oriented in all spheres. The veteran was cooperative but somewhat
distant. He had a restricted affect, and his attention span was
adequate. There were no major difficulties with speech or content
of thought. There was no evidence of frank delusions. In terms of
hallucinations, he reported that he sometimes heard his name being
called. He said that he regularly felt paranoid. His mood was
euthymic. There was no evidence of delirium, dementia or motor
peculiarities. His insight and judgment appeared to be fair. The
Axis I diagnosis was PTSD. Under Axis III, it was noted that he had
chronic back problems. Under Axis V, a GAF score of 55 to 65 was
assigned.

VA outpatient treatment records reveal that in April 1998 it was
noted that the veteran had PTSD and persistent psychotic symptoms.
It was indicated that he had significant agitation and
irritability. Mental status examination revealed that he was alert
and oriented times three. He had a depressed and anxious mood, and
his affect was appropriate. There were no psychotic symptoms and no
suicidal or homicidal ideation. The assessment was PTSD.

15 -

The veteran was afforded a VA general medical examination in May
1998. As for his employment history, he reported that he worked as
a carpenter until 1992, when he became unemployed. He noted that he
was fired from many jobs and that he had had difficulty getting
along with people on the job. He indicated that he took
tranquilizers and sleeping pills. It was noted that he had a
history of drug addiction and that he last took a drug three days
ago, which he was now unable to afford. He reported that he had
difficulty sleeping and controlling his anger. Also, he complained
of pain in multiple joints, including the ankles, knees, shoulders
and back. Physical examination revealed no deformity in any joint
and no crepitation. There was generalized edema in both lower
extremities. The diagnoses included PTSD, rule out pneumonia, rule
out liver disease, and a history of untreated drug addiction.

In a June 1998 rating decision, a total disability rating based on
individual unemployability was denied.

VA outpatient treatment records show that the veteran received
treatment for PTSD from June 1998 to January 1999. In June 1998,'he
reported that he heard his name being called on a daily basis for
the past month. Mental status evaluation revealed that he was alert
and oriented times three. He had a slightly depressed mood, and his
affect was blunted. There were no acute psychotic symptoms, but he
described auditory hallucinations and paranoid ideation. There was
no suicidal or homicidal ideation. The assessment was PTSD.
September 1998 mental status evaluation found that he was alert and
oriented times three. He had a depressed mood, and his affect was
blunted. There were no psychotic symptoms or suicidal or homicidal
ideation. The assessment again was PTSD. In January 1999, he
reported that he was feeling somewhat paranoid. He indicated that
he had moved out of his trailer and that his mother was ill. Mental
status evaluation revealed that he was alert and oriented times
three. He had a somewhat depressed mood, and his affect was
blunted. There were no psychotic symptoms, but he described an
increase in suspiciousness. The assessment was PTSD.

16 -

In January 1999, the Board remanded the claim for further
development, to include obtaining Social Security Administration
(SSA) records and conducting another VA psychiatric examination.

VA medical records reflect that the veteran was treated for PTSD in
March, April and June 1999. Mental status evaluations during those
treatment sessions revealed that he was alert and oriented times
three. His mood was somewhat depressed. His affect was appropriate
to mood, but he was occasionally tearful. There were no psychotic
symptoms and no homicidal or suicidal ideation. The assessment
during all treatment sessions was PTSD. It was also noted during
those sessions that his mother's health had deteriorated and that
she was now living with his brother.

In an August 1999 statement, the veteran's previous VA psychologist
indicated that he last treated the veteran around July 15, 1997.
The psychologist noted that he saw the veteran on a monthly basis
around that time. The psychologist indicated that his GAF score,
based solely on his PTSD symptoms, was 50. It was noted that he was
extremely isolated, that he had often gotten into interpersonal
conflicts with neighbors and others, and that he had had a
dysphoric affect and regular intrusive thoughts of his combat
experience. It was indicated that he had demonstrated poor judgment
regarding money and that he had had much trouble maintaining family
relationships. It was also noted that he had reported some suicidal
ideation, which was defined as thought without intent. The
psychologist also indicated that he was certainly unable to work at
that time.

VA treatment records reflect that the veteran was treated for PTSD
in September and November 1999. Mental status evaluations during
those treatment sessions revealed that the veteran was alert and
oriented times three. His mood was somewhat depressed. His affect
was appropriate to mood, but he was occasionally tearful. There
were no psychotic symptoms and no homicidal or suicidal ideation.
The assessment during all treatment sessions was PTSD, stable with
persistent symptoms and ongoing stressors.

17 -

The veteran was afforded a VA fee-basis examination in January
2000. It was noted that he was fifty years old and that he was
moderately disheveled and was wearing soiled clothing. He
interacted appropriately with the examiner and the clinic staff. It
was indicated that he did not demonstrate any abnormal or
involuntary movements. He also looked his stated age and appeared
to be at ease during the examination. It was noted that he was a
questionable historian with regard to his history of drug and
alcohol abuse, but that otherwise he was an adequate historian. It
was indicated that the examiner reviewed all available medical
records from the VA.

The veteran indicated that since Vietnam he had experienced
intrusive memories of combat and death, especially when startled by
noises from trucks or helicopters. He said that these memories
occurred on a nearly daily basis and that at such times he became
tearful. He reported that he experienced two nightmares per month.
He did not report symptoms, such as hallucinations, consistent with
flashbacks. He said that when he had intrusive memories he
experienced anxiety including diaphoresis and tachycardia. He
stated that he felt depressed at least 50 percent of the time. He
complained of chronic insomnia manifested by sleeping less than
three hours per night. He also complained of poor energy and
moderate anhedonia. He described himself as generally hypervigilant
and easily startled. The patient also reported that he was very
irritable. He said that he had fights approximately every six
months and that last fight was approximately one week ago. He
denied homicidal or suicidal ideation with a plan, but he admitted
that he did experience passive suicidal thoughts. He noted that he
had no history of suicide attempts.

As for his social history, the veteran reported that he had
completed eleven grades of education. He said that he had been
married from 1991 to 1997 and that he was divorced due to his own
irritability and incompatibility with his wife. He noted that he
had four children, ages 17 through 31, all of whom were estranged
from him. He said that after the military he had worked as a
carpenter for twenty-nine years. He indicated that he had most
recently worked as a wine master and maintenance man for a winery,
but that he quit working there in 1994 due to irritability and loss
of temper on the job. He said that he began drinking in the Army,
drinking

- 18 -

approximately two cases of beer per day. He claimed that he cut
back significantly on his alcohol use in 1995 and that he now drank
approximately one quart of beer every month. He also reported that
he began abusing marijuana while in the military, using it on a
daily basis until 1995, and that he now used it once a month. He
also stated that he had used LSD, mushrooms, crank, and cocaine on
a regular basis until 1995. With regard to his past medical
history, it was noted that he had had hepatomegaly. He reported
that his muscles and joints all over his body ached daily. He also
complained of polyjoint arthritis, bilateral shoulder pain,
bilateral leg swelling, and frequent shortness of breath. His
current medications included Trazodone and Valium.

He described his daily activities in detail. He said that he lived
alone in a house and that he was able to dress and bathe himself
independently. He noted that he was able to engage in appropriate
household chores, errands, and cooking, but that he did these
things as rarely as possible. He indicated that he shopped on a
daily basis and that he mowed his own lawn. He reported that he no
longer kept up with hobbies such as fishing or shooting. He noted
that his current hobby was taking apart and putting back together
his weapons including his AK-47, and making new weapons. It was
noted that he was isolated from most relatives, neighbors, and
friends. He said that he had one friend whom he visited weekly. He
reported that he watched five hours of television per day and read
two hours per day. It was indicated that he handled his own
finances and that he was able to travel independently using a bus
or a car.

Mental status examination revealed that the veteran was well
developed and well nourished. He was cooperative during the
examination. His speech had a regular rate and rhythm. His voice
had normal tone and pressure. His body movements were normal
without dyskinesia. His eye contact was good, and he was able to
establish rapport with the examiner. With regard to intellectual
functioning and sensorium, he was alert and oriented in all four
spheres including place, time, person and reason for the
examination. Long-term memory was intact. He recalled relevant
personal information. He was able to recall three out of three
objects after three minutes and what he ate the previous day. He
knew his phone number and

19 -

address. As for concentration, his digit span was five forwards and
three in reverse. His serial sevens were done appropriately but
slowly. He could perform simple addition, subtraction,
multiplication and division appropriately. He knew that he would
not receive any change if he were to buy two oranges at fifty cents
each and paid for them with a dollar. He made two mistakes when
spelling "world" backwards. He was able to follow a simple three-
step command. With regard to abstract thinking, he knew the
similarity between an apple and an orange and knew the similarity
between a table and a chair. He was able to correctly interpret the
proverbs: "Two heads are better than one" and "Don't cry over
spilled milk." As for insight and judgment, he stated if there were
a fire he would escape, and that if he found a letter he would give
it to the mailman. With regard to his fund of knowledge, he knew
the past presidents back to Ronald Reagan. He also knew the capital
of the United States and the approximate dates of World War II. He
also knew who Boris Yeltsin and Saddam Hussein were.

As for affective status, his mood was depressed. His affect was
full and incongruent to mood. He denied any homicidal or suicidal
ideation. There was no evidence of psychomotor retardation or
agitation. With regard to reality contact, there was no evidence of
loosening of associations. He was not tangential. There was no
evidence of intrusive paranoia or delusions. He did not appear to
be responding to, nor was there any evidence of, immediate auditory
or visual hallucinations. The patient did not appear to be
responding to ideas of reference, thought broadcasting, thought
insertion or thought withdrawal. There was no evidence of any
flight of ideas.

The Axis I diagnoses were PTSD, alcohol abuse, and polysubstance
drug abuse. Under Axis IV, it was indicated that the psychosocial
stressors were moderate-to- severe by history. A current GAF rating
of 59 was assigned. It was noted that the GAF rating over the past
year was also 59. It was indicated that the GAF rating for alcohol
and polysubstance abuse was 60.

The examiner noted that the veteran described chronic symptoms that
are consistent with Diagnostic and Statistical Manual of mental
Disorders (4th ed. 1994) [DSM-

- 20 -

IV] criteria for posttraumatic stress disorder including, but not
limited to, intrusive memories, nightmares, emotional instability,
anxiety attacks, poor sleep, poor concentration, irritability and
social isolation. It was indicated that he continued to experience
all of the above symptomatology and that he had not been in any
remission from the above symptoms for any appreciable length of
time over the past twelve months. It was noted that he remained
unemployed and that he blamed this situation on both his
irritability with others due to PTSD and his physical weakness due
to multiple medical problems. It was indicated that he had not
worked over the past twelve months.

The examiner addressed a number of specific issues with regard to
the veteran's psychiatric functioning. It was noted that he
complained of chronic depression, chronic anxiety, and
suspiciousness and hypervigilance. With regard to the chronic
anxiety, the examiner indicated that the anxiety was in the form of
anxiety attacks in the context of intrusive memories. The examiner
also noted that he did not report symptoms consistent with frank
panic attacks. The examiner also determined that there was no
evidence of near-continuous panic or depression. It was indicated
that he complained of chronic sleep impairment, sleeping
approximately three hours per night. It was also noted that he
complained of short-term memory loss, forgetting where he leaves
things and the dates of appointments multiple times per week.
However, the examiner determined that there was no memory loss for
names of close relatives, his own occupation, or name.

The examiner noted that the veteran did not demonstrate flattened
affect or circumstantiality of speech abnormalities. It was
indicated that he complained of difficulty comprehending complex
commands, but that there was no objective manifestation of this
during the exam. It was noted that he reported poor judgment in the
form of irritability and loss of temper control, but that this was
not objectively verified on examination. It was indicated that he
reported difficulty maintaining work due to irritability with co-
workers. It was noted that he reported mild passive suicidal
thoughts without any plans. The examiner indicated that there was
no history of obsessional rituals, or evidence of illogical or
irrelevant speech. It was noted that he reported frequent
irritability with periods of violence. The examiner

21 -

determined that there was no spatial disorientation. It was noted
that he presented himself as moderately neglectful of hygiene by
wearing soiled clothing. It was indicated that he complained of
difficulty adapting to stressful circumstances due to irritability.

The examiner determined that there was no evidence of gross
impairment of thought processes or communication, persistent
delusions or hallucinations, or grossly inappropriate behavior. It
was noted that the veteran reported. that he was chronically
irritable and was prone to getting into physical altercations every
six months. However, the examiner indicated that there was no
danger of him hurting himself. The examiner determined that there
was no evidence of intermittent inability to perform activities of
daily living or of disorientation to time or place.

The examiner indicated that, at this point, all of the veteran's
symptomatology was attributable to PTSD. It was noted that his
primary subjective impairments included difficulty in interactions
with others due to irritability, difficulty in maintaining sleep
due to hypervigilance resulting in poor energy the following day,
difficulty concentrating due to intrusive memories, and significant
social isolation. It was also indicated that he was a rather vague
historian with respect to alcohol and drug abuse, especially since
1995. It was noted that he continued to drink and use drugs
approximately once per month since 1995. It was indicated, while
such frequency was unlikely to result in the symptoms and
impairment as listed above, that given his significant alcohol and
drug abuse history it was quite dubious and dangerous for the
veteran to continue drinking and using drugs. The examiner
indicated that, while the veteran's own denial of substance abuse
prevented the examiner from concluding that his impairments were
secondary to drug and alcohol abuse, there was a strong possibility
of minimization in all of the above symptomatology, other than
intrusive memories, that can be significantly exacerbated by
alcohol and drug abuse. The examiner concluded that, at this point,
it was impossible to delineate what percentage of the above-
mentioned difficulties was directly secondary to drug and alcohol
abuse.

22 -

The examiner noted that, other than moderately soiled clothing, the
veteran did not demonstrate significant objective symptoms during
the evaluation. It was indicated that, overall, he had no
difficulty interacting with the examiner or the clinic staff. It
was noted that he adapted without difficulty to the stress of the
exam. It was indicated that he did not demonstrate memory or
concentration deficits and that he maintained full and stable
affect throughout the evaluation. It was noted that there was no
evidence of undue anxiety or distractibility. The examiner
concluded that, given the subjective and the objective presentation
made by him during the examination, a GAF rating of 59,
representing moderate impairment in social and professional
functioning in the context of his ability to maintain an
independent lifestyle, was warranted. It was also indicated that he
remained at a high risk of relapse into more severe drug and
alcohol abuse. It was also noted that, as long as he remains
genuinely sober, he should be able to handle his funds
appropriately.

In June 2000, the RO received SSA records, which included the
above-mentioned June 1995 private psychiatric examination. The SSA
records reflect that the veteran's claim for Social Security
disability benefits was denied.

Legal Criteria

Disability evaluations are determined by the application of a
schedule of ratings, which is based on the average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. In determining
the disability evaluation, the VA has a duty to acknowledge and
consider all regulations which are potentially applicable based
upon the assertions and issues raised in the record and to explain
the reasons and bases for its conclusion. Schafrath v. Derwinski,
1 Vet. App. 589 (1991). Governing regulations include 38 C.F.R. 4.1
and 4.2, which require the evaluation of the complete medical
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States
Court of Appeals for Veterans Claims (known as the United States
Court of Veterans Appeals prior to March 1, 1999) (hereinafter "the
Court"), addressed the issue of "staged" ratings

23 -

and distinguished between a veteran's dissatisfaction with an
initial rating assigned following a grant of service connection --
which describes the present case -- and a claim for an increased
rating of a service connected disability. Where entitlement to
compensation has already been established, and an increase in
disability rating is at issue, it is the present level of
disability that is of primary concern. Francisco v. Brown, 7 Vet.
App. 55, 58 (1994). However, the rule of Francisco is not
applicable to the assignment of an initial rating for a disability
following an initial award of service connection for that
disability. Rather, at the time of an initial rating, separate
ratings can be assigned for separate periods of time based on the
facts found - a practice known as "staged" ratings. Fenderson v.
West, 12 Vet. App. 119 (1999).

The Board notes that, effective November 7, 1996, the VA's Schedule
for Rating Disabilities (Schedule), 38 C.F.R. Part 4, was amended
with regard to rating psychiatric disorders. See 61 Fed. Reg.
52,695-702 (1996) (codified at 38 C.F.R. 4.130).

Under the pre-November 7, 1996, rating criteria, a 30 percent
evaluation is warranted where there is a definite social and
industrial impairment. A 50 percent disability rating requires
considerable social and industrial impairment. A 70 percent
evaluation is warranted where the ability to establish or maintain
effective or favorable relationships with people was severely
impaired and the psychoneurotic symptoms were of such severity and
persistence that there was a severe impairment in the ability to
maintain or retain employment. 38 C.F.R. 4.132, Diagnostic Code
9411 (1996). A 100 percent evaluation is warranted for the
existence of one of the following conditions: the attitudes of all
contacts except the most intimate were so adversely affected as to
result in virtual isolation in the community; there were totally
incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality with disturbed thought or behavioral
processes associated with almost all daily activities resulting in
profound retreat from mature behavior; or the veteran was
demonstrably unable to obtain or retain employment. Hence, these
rating criteria set forth three independent bases for granting a
100

24 -

percent evaluation, pursuant to Diagnostic Code 9411. See Johnson
v. Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the
term "definite" in 38 C.F.R. 4.132 was "qualitative," whereas the
other terms were "quantitative" in character, and invited the Board
to construe the term "definite" in a manner that would quantify the
degree of impairment. The VA General Counsel concluded that the
term "definite" is to be construed as "distinct, unambiguous, and
moderately large in degree." It represents a degree of social and
industrial inadaptability that is "more than moderate but less than
rather large." VAOGCPREC 9-93 (Nov. 9, 1993). The Board is bound by
this interpretation of the term "definite." 38 U.S.C.A. 7104(c)
(West 1991).

Under the old criteria, social inadaptability is to be evaluated
only as it affects industrial adaptability. 38 C.F.R. 4.129 (1996).

Under the November 7, 1996, revision, a 50 percent disability
rating requires an occupational and social impairment with reduced
reliability and productivity. Symptoms include the following:
flattened affect; circumstantial, circumlocutory, or stereotyped
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short- and long-term
memory; impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; and difficulty in establishing and
maintaining effective work and social relationships. 38 C.F.R.
4.130, Diagnostic Code 9411 (2000).

A 70 percent evaluation is warranted for occupational and social
impairment with deficiencies in most areas such as work, school,
family relations, judgment, thinking or mood. Symptoms include the
following: suicidal ideation; obsessional rituals which interfere
with routine activities; speech intermittently illogical, obscure,
or irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful

- 25 -

circumstances (including work or a worklike setting); and inability
to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted for total occupational
and social impairment. A total occupational and social impairment
includes symptoms such as the following: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; and memory loss
for names of close relatives, own occupation, or own name. Id.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise, the lower rating will be assigned.. 38 C.F.R. 4.7. All
benefit of the doubt will be resolved in the veteran's favor. 38
C.F.R. 4.3.

Analysis

Initially, the Board finds that all relevant evidence has been
obtained and that the duty to assist the claimant is satisfied.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 5103A);
see Stegall v. West, 11 Vet. App. 268 (1998). Specifically, the
veteran was afforded four VA psychiatric examinations, including
one fee-basis examination, and SSA and all relevant medical records
have been obtained.

Because the effective date of the grant of service connection and
award of disability compensation for PTSD is prior to the
regulatory change in the rating criteria, the veteran is entitled
to application of the version most favorable to him. However, the
effective date of November 7, 1996, for the revised criteria
prevents the application of those criteria prior to November 7,
1996. Thus, prior to November 7, 1996, only the old criteria will
apply, but from November 7, 1996, to the present the veteran is

26 -

entitled to the application of the criteria most favorable to him.
See DeSousa v. Gober, 10 Vet. App. 461 (1997); Karnas v. Derwinski,
1 Vet. App. 308, 311 (1991). In the instant case, the RO provided
notice to the veteran of, and also applied, the revised regulations
in the various supplemental statements of the case and considered
his claim under both the old and the new criteria. Thus, the Board
finds that it may proceed with a decision on the merits, with
consideration of the original and revised regulations, without
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 384,
393-94 (1993). The Board must also determine whether the old or new
rating criteria are more favorable to the veteran. VAOPGCPRC 3-2000
(April 10, 2000).

The Court has noted that a GAF rating of 55 to 60 indicates
moderate difficulty in social, occupational, or school functioning.
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A GAF score of
50 is defined as serious symptoms (e.g., suicidal ideation, severe
obsessional rituals, frequent shoplifting) or as any serious
impairment in social, occupational or school functioning (e.g., no
friends, unable to keep job). Richard v. Brown, 9 Vet. App. 266,
267 (1996). Additionally, since the veteran's appeal is from the
rating decision that granted service connection for PTSD,
consideration must be given to the applicability of "staged
ratings." Fenderson v. West, 12 Vet. App. 119 (1999)

The record reflects that the veteran underwent a private
psychiatric examination in June 1995 for purposes of determining
eligibility for Social Security disability benefits. He was
intoxicated during that examination. Under Axis 1, severe alcohol
dependence in intoxication phase, and chronic PTSD with early onset
were diagnosed. A GAF score of 50 was assigned. SSA then reported
that his claim for Social Security disability benefits was denied.
Neither the October 1995 VA psychiatric examination report nor the
May 1997 VA psychiatric examination report contains a GAF rating.
The May 1997 VA psychiatric examiner noted that the PTSD was
moderate-to-severe. However, the veteran did not report to that
examiner that he still used marijuana. In various statements, the
veteran's treating psychologist indicated that he was not able to
work, and in an August 1999 statement, he indicated that a GAF
score of 50 based on PTSD alone was warranted

27 -

for the period around July 1997. The VA medical records show that
the veteran was treated by the same VA psychologist., from February
1995 to January 1998, but that the veteran only told him about his
alcohol use and not his marijuana use. In short, all of the above-
mentioned evidence is of limited probative value for evaluating the
social and industrial impairment resulting solely from PTSD.

Nevertheless, the above-mentioned evidence is in equipoise
regarding whether the veteran had severe social and industrial
impairment from January 12, 1995, to March 19, 1998. Specifically,
the May 1997 VA psychiatric examiner described the PTSD as
moderate-to-severe in nature. Also, the VA psychologist who treated
the veteran from February 1995 to January 1998 has consistently
maintained that the veteran was not able to work during that period
of treatment. In addition, the GAF ratings of 50, assigned by both
the June 1995 private psychiatric examiner and the veteran's
treating VA psychologist are indicative of serious symptoms or as
any serious impairment in social, occupational or school
functioning. Richard, 9 Vet. App. at 267. In short, from January
12, 1995, to March 19, 1998, the evidence reflects that the
disability picture more nearly approximates the criteria for a 70
percent disability rating under the old criteria for evaluating
psychiatric disorders. 38 C.F.R. 4.3, 4.7 (2000); 38 C.F.R. 4.132,
Diagnostic Code 9411 (1996).

The next matter is whether the veteran is entitled to a 100 percent
disability rating under any of the three independent bases of the
old criteria for the period from January 12, 1995, to March 19,
1998. The first question regarding a 100 percent disability rating
under the old criteria is whether he was in virtual isolation in
his community. In early 1995, he lived with his mother. The June
1995 private examination report reflects that he was currently
living on the streets, but that he still intermittently lived with
his mother. That report also reveals that he had two friends in the
area at that time. The October 1995 VA psychiatric examination
report reflects that by then he was back to living with his mother
and that he was also socializing with friends. In particular, he
reported to that examiner that he used drugs with his friends. On
the other hand, he described himself as a loner to the May 1997 VA
psychiatric examiner. Also, the VA psychologist indicated in his
statements that the veteran was socially isolated during the period
that he treated the

28 -

veteran. However,, in light of the facts that the veteran lived
with his mother and socialized with friends, the preponderance of
the competent and probative evidence is against a finding that he
was in virtual isolation in his community from January 12, 1995, to
March 19, 1998.

The second question regarding a 100 percent disability rating under
the old criteria is whether the veteran had totally-incapacitating
psychoneurotic symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities resulting in profound retreat from
mature behavior. VA treatment records from 1995 to 1996 reveal no
evidence of hallucinations or delusions. As for homicidal ideation,
in May 1996 such ideation was noted, but it was indicated that
there was no intent and that it was not directed at any particular
person. The June 1995 private psychiatric examination report
reveals that there were no auditory or visual hallucinations and no
suicidal intent or plans. Although the June 1995 private examiner
indicated that the veteran's thought processes were loose and
disorganized, it was noted that it was difficult to assess any
formal thought disorder or underlying dementia because he was
intoxicated during the examination. The October 1995 VA psychiatric
examiner further indicated that there was no evidence of
hallucinations or delusions.

It is true that, starting in January 1997, the veteran described
paranoid ideation, resulting in an assessment that month by a VA
psychiatrist of PTSD with psychotic symptoms. However, from
February 1997 to March 1998, VA treatment records show that there
was no evidence of overt psychotic symptoms or, for that matter,
suicidal or homicidal ideation. It is also true that he reported to
the May 1997 VA psychiatric examiner that he had recently shot an
acquaintance, but the examiner indicated that there was no active
suicidal or homicidal ideation. Moreover, no hallucinations or
delusions were noted by that examiner. In short, the preponderance
of the competent and probative evidence is against a finding that,
from January 12, 1995, to March 19, 1998, the veteran's PTSD
resulted in totally incapacitating psychoneurotic symptoms
bordering on gross repudiation of reality.

29 -

The third question as to a 100 percent disability rating under the
old criteria is whether the veteran was unable to obtain or retain
employment because of his PTSD. The veteran asserts that he was
unable to work from January 12, 1995, to March 19, 1998, because of
his PTSD. In various statements, the VA psychologist indicated that
the veteran was unable to work because of PTSD during the time that
he treated the veteran, which was from February 1995 to January
1998. However, as previously noted, the, veteran only informed the
psychologist about his alcohol use and not his marijuana abuse.
Therefore, that psychologist's opinion regarding unemployability
due to PTSD was based on incomplete information and is of limited
probative value.

Moreover, the veteran himself admitted that there were other
factors involving his unemployability. Specifically, in February
1995, he said that he did not like finishing carpentry jobs because
of boredom. In April 1995, he reported that he was unable to work
because of a lack of tools and dependable transportation. In mid-
1995, he worked for his brothers, but as he testified at his
hearing he was fired from that job because of his temper. In
particular, he said that he got angry with his brothers because
they did not provide him with the proper tools and because they did
not accommodate his physical disabilities. In October 1995, he told
a VA psychiatric examiner that he had difficulty finding work
because he did not work quickly. By January 1996, he had had a few
odd jobs, and by February 1996 he was fired from his last job
because he did not get along with his boss. At his hearing, he
stated that he knew more about carpentry than that boss did. Also,
the May 1997 VA psychiatric examiner described the PTSD as
moderate-to-severe as opposed to severe. In addition, he reported
to the March 1998 VA examiner that he had a bad back limiting his
ability. to lift things. He told the examiner that he no longer
drove a car because he was too scared to drive, but he also
admitted that he had a history of DWIs. Furthermore, SSA did not
grant Social Security disability benefits to him. SSA
determinations, while not controlling, are relevant to issues of
employability. See Odiorne v. Principi, 3 Vet. App. 456 (1992). In
sum, the preponderance of the competent and probative evidence
against a finding that, from January 12, 1995, to March 19, 1998,
the veteran was demonstrably unable to obtain or retain employment
due solely to his PTSD.

- 30 -

In other words, from January 12, 1995, to March 19, 1998, the
disability picture did not more nearly approximate any of the three
independent criteria for a 100 percent disability rating under the
old criteria. 38 C.F.R. 4.3, 4.7 (2000); 38 C.F.R. 4.132,
Diagnostic Code 9411 (1996).

From November 7, 1996, to March 19, 1998, the veteran is entitled
to consideration as to whether a higher rating would be warranted
under the revised criteria. In this case, the evidence does not
show that, under the revised rating criteria, more than 50 percent
would be warranted for the period from November 7, 1996, to March
19, 1998. It is arguable that, for the above-mentioned period, he
had impaired impulse control, neglect of personal appearance,
difficulty in adapting to stressful situations, and an inability to
establish and maintain effective relationships. However, the VA
treatment records and the May 1997 VA psychiatric examination
reflect that there was no evidence of obsessive rituals interfering
with routine activities; intermittently illogical, obscure, or
irrelevant speech; near-continuous panic or depression affecting
the ability to function independently, appropriately and
effectively; or spatial disorientation.

With regard to suicidal ideation, VA treatment records from January
15, 1997, to March 4, 1998, reflect that there was no evidence of
suicidal ideation. The February 1997 VA psychiatric examiner noted
that suicidal ideation was fully explored and that there was no
evidence of active suicidal ideation. Although the VA psychologist,
in an August 1999 statement, noted that around July 15, 1997, the
veteran had some suicidal ideation, the psychologist defined such
ideation as merely thought without intent. Therefore, the
preponderance of the competent and probative evidence is against a
finding that the veteran had suicidal ideation for the period from
November 7, 1996, to March 19, 1998. In summary, while there was
some evidence of four of the factors contemplated by the 70 percent
disability rating under the revised criteria, there was no evidence
of the other five factors contemplated by the 70 percent disability
rating under the revised criteria for the period from November 7,
1996, to March 19, 1998. 38 C.F.R. 4.3, 4.7, 4.130, Diagnostic Code
9411 (2000).

- 31 -

Since the evidence shows that the veteran had paranoid ideation
starting in January 1997, resulting in an assessment by a VA
psychiatrist that month of PTSD with psychotic symptoms, the
question of whether he meets the criteria for a 100 percent
disability under the revised criteria must be addressed. There is
no evidence that he had an intermittent inability to perform
activities of daily living or grossly inappropriate behavior. The
VA treatment records indicate that there was no evidence of
suicidal or homicidal ideation. As previously noted, according the
VA psychologist, the veteran had no actual suicidal intent. After
the veteran reported to the May 1997 VA psychiatric examiner that
he had recently shot someone, the examiner noted that any homicidal
ideation was fully explored and that, while the veteran had a
substantial potential for violence, there was no evidence of active
homicidal ideation. Also, as previously noted, that examiner also
indicated that there was no evidence of active suicidal ideation.
Accordingly, the evidence cannot be interpreted as showing that the
veteran was in persistent danger of hurting himself or others.

The VA medical records reveal that he had remained oriented on all
evaluations; thus, there is no evidence that he was disoriented to
time or place. There is no evidence that he was unable to remember
his name or the names of his close relatives. As for gross
impairment in thought processes or communication and persistent
delusions or hallucinations, in January 1997 the assessment was
PTSD with psychotic symptoms. However, the mental status evaluation
at that time revealed no auditory or visual hallucinations. From
February 1997 to March 1998, VA treatment records show that there
was no evidence of overt psychotic symptoms, to include auditory or
visual hallucinations. Instead, suspiciousness or paranoia was
merely intermittently noted. Furthermore, the May 1997 VA
psychiatric examiner did not indicate that any hallucinations or
delusions were present. In other words, the evidence does not show
gross impairment in thought processes or communication and
persistent delusions or hallucinations for the period from November
7, 1996, to March 19, 1998.

32 -

In sum, the preponderance of the evidence is against a disability
rating greater than 50 percent under the new criteria from November
7, 1996, to March 19, 1998. See 38 C.F.R. 4.130, Diagnostic Code
9411 (2000). The criteria for a higher rating are neither met nor
more closely approximated. 38 C.F.R. 4.7 (2000). Thus, it is
concluded that the evidence shows entitlement to a staged rating of
70 percent under the old criteria from January 12, 1995, to March
19, 1998, the old criteria being more favorable for the period from
November 7, 1996, to March 19, 1998. See VAOPGCPRC 3-2000 (April
10, 2000). However, under Fenderson and the staged ratings concept,
our inquiry does not end here.

With the passage of time, the veteran's psychiatric status appears
to have undergone some improvement, and by the time of the March
20, 1998, VA psychiatric examination, his GAF score was assessed as
55-65, which was indicative of moderate difficulty in social,
occupational, or school functioning. See Carpenter, 8 Vet. App. at
242. This GAF score was assigned despite his complaints that he
sometimes heard his name being called and that he felt paranoid.

VA treatment records also reveal an improvement in the veteran's
symptomatology. It was noted in April 1998 that he had PTSD with
persistent psychotic symptoms, but the mental status evaluation
performed that month revealed no psychotic symptoms and no suicidal
or homicidal ideation. Even though he described auditory
hallucinations and paranoid ideation in June 1998, the mental
status evaluation performed in conjunction with those complaints
revealed no acute psychotic symptoms and no suicidal or homicidal
ideation. In January 1999, it was noted that he described an
increase in suspiciousness, but the mental status evaluation
performed that month revealed no psychotic symptoms and no suicidal
or homicidal ideation. Equally important, VA treatment records from
March 1999 to November 1999 reflect that there was no evidence of
psychotic symptoms or suicidal or homicidal ideation.

At the time of the April 2000 VA fee-basis examination, there was
no evidence of suicidal or homicidal ideation. There was also no
evidence of psychomotor retardation or agitation. With regard to
reality contact, there was no evidence of

33 -

loosening of associations. There was no objective evidence of
intrusive paranoia or delusions. It was noted that he did not
appear to be responding to, nor was there any evidence of,
immediate auditory or visual hallucinations. It was also indicated
that he did not appear to be responding to ideas of reference,
thought broadcasting, thought insertion or thought withdrawal.
There was also no evidence of any flight of ideas. A GAF rating of
59 for PTSD, for both the current functioning and for functioning
over the past year, was assigned; again, indicative of moderate
difficulty in social, occupational, or school functioning. See
Carpenter, 8 Vet. App. at 242. A GAF score of 60 for alcohol and
polysubstance abuse was also assessed. It was indicated that he
remained unemployed, but that he blamed his situation on PTSD as
well as physical weakness due to multiple medical problems.

In short, the evidence supports a conclusion that as of March 20,
1998, the veteran's PTSD was productive of no more than
considerable social and industrial impairment, warranting no more
than a 50 percent rating under the old criteria. 38 C.F.R. 4.3, 4.7
(2000); 38 C.F.R. 4.132, Diagnostic Code 9411 (1996); VAOGCPREC 9-
93 (Nov. 9, 1993).

The remaining question is whether a higher rating would be
warranted under the revised criteria. In this case, the evidence
does not demonstrate that, under the revised rating criteria, more
than 50 percent would be warranted starting March 20, 1998. It is
arguable that he had impaired impulse control, neglect of personal
appearance, difficulty in adapting to stressful situations, and an
inability to establish and maintain effective relationships.
However, VA treatment records, the March 1998 VA psychiatric
examination, and the January 2000 VA fee-basis psychiatric
examination reflect that there was no evidence of obsessive rituals
interfering with routine activities; intermittently illogical,
obscure, or irrelevant speech; near- continuous panic or depression
affecting the ability to function independently, appropriately and
effectively; or spatial disorientation. In fact, the January 2000
VA fee-basis examiner specifically noted that there was no evidence
of any of the four above-mentioned criteria.

34 -

With regard to suicidal ideation, VA treatment records from April
1998 to November 1999 reveal that there was no evidence of suicidal
ideation. The January 2000 VA fee-basis psychiatric examiner noted
that, while the veteran reported mild suicidal thoughts without any
plans, he specifically denied suicidal ideation. The examiner also
noted that he was not in danger of hurting himself. Thus, the
preponderance of the competent and probative evidence is against a
finding that the veteran has had suicidal ideation since March 20,
1998. In short, while there is some evidence of four of the factors
contemplated by the 70 percent disability rating under the revised
criteria, there is no evidence of the other five factors
contemplated by the 70 percent disability rating under the revised
criteria for the period starting March 20, 1998. 38 C F.R. 4.3,
4.7, 4.130, Diagnostic Code 9411 (2000).

It is true that in April 1998 it was noted that the veteran had
persistent psychotic symptoms and that he described auditory
hallucinations and paranoid ideation, both during the March 20,
1998, VA psychiatric examination and in June 1998. Therefore, the
question of whether he meets the criteria for a 100 percent
disability under the revised criteria must be addressed. There is
no evidence that he has had an intermittent inability to perform
activities of daily living or grossly inappropriate behavior. In
fact, the January 2000 VA fee-basis examiner specifically noted
those criteria were not met. The VA treatment records from April
1998 to November 1999 indicate that there was no evidence of
suicidal or homicidal ideation. The January 2000 VA fee-basis
psychiatric examiner noted that the veteran reported that he was
chronically irritable and that he was prone to getting into
physical altercations every six months. However, it was noted that
he denied any suicidal or homicidal ideation and that he was not in
any danger of hurting himself. The VA medical records and the
January 2000 VA fee-basis examination report reveal that he
remained oriented on all evaluations; thus, there is no evidence
that he has been disoriented to time or place. There is no evidence
that he has been unable to remember his name or the names of his
close relatives.

As for gross impairment.in thought processes or communication and
persistent delusions or hallucinations, at the time of the March
20, 1998, VA psychiatric

- 35 -

examination, the veteran reported that he sometimes heard his name
being called and that he felt paranoid. In April 1998, it was noted
that the veteran had PTSD with persistent psychotic symptoms, but
the mental status evaluation performed that month revealed no
psychotic symptoms. Although he described auditory hallucinations
and paranoid ideation in June 1998, the mental status evaluation
done in con unction with those complaints found no acute psychotic
symptoms. In January 1999, it was noted that he described an
increase in suspiciousness, but the mental status evaluation
performed that month showed no psychotic symptoms. From March 1999
to November 1999, VA treatment records show that there was no
evidence of overt psychotic symptoms, to include auditory or visual
hallucinations. Furthermore, the January 2000 VA fee-basis examiner
indicated that there was no evidence of (1) gross impairment of
thought process or communication, or (2) persistent delusions or
hallucinations. In other words, the preponderance of the competent
and probative evidence is against a finding that the PTSD, starting
March 20, 1998, has resulted in (1) gross impairment in thought
processes or communication, or (2) persistent delusions or
hallucinations.

In sum, the preponderance of the evidence is against a disability
rating greater than 50 percent under the new criteria starting
March 20, 1998. See 38 C.F.R. 4.130, Diagnostic Code 9411 (2000).
The criteria for a higher rating are neither met nor more closely
approximated. 38 C.F.R. 4.7 (2000). Thus, new criteria is not more
favorable for the period starting March 20, 1998. See VAOPGCPRC 3-
2000 (April 10, 2000).

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not
they were raised by the veteran, as required by Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Nevertheless, the Board finds no
basis upon which to assign a higher or separate disability
evaluation.

36 -

ORDER

An initial disability rating of 70 percent for post-traumatic
stress disorder from January 12, 1995, to March 19, 1998, is
granted, subject to the laws and regulations governing the payment
of monetary benefits.

A disability rating in excess of 50 percent for post-traumatic
stress disorder since March 20, 1998, is denied.

Heather J. Harter 
Acting Board Member 
Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

37 -



